960 So. 2d 63 (2007)
In re Robert F. DeJEAN.
No. 2007-B-1523.
Supreme Court of Louisiana.
July 19, 2007.
In re Disciplinary Counsel; Applying for Petition for Interim Suspension for Threat of Harm Pursuant to Rule XIX, § 19.2.

ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that respondent, Robert F. DeJean, Jr., Louisiana Bar Roll number 4819, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that the pending investigative matters numbered 21253, 22361, and 22601 be the proceedings bearing the disciplinary board's docket number 03-DB-043 and 05-DB-063. After appropriate consideration of the consolidated matters, the board is directed to issue a single recommendation of discipline to this court encompassing all disciplinary matters involving respondent.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana